in professional misconduct after the execution of the plea, and violated any

                 of the same rules that he admitted to in this plea, the hearing panel shall

                 recommend to the Supreme Court the imposition of the stayed suspension,

                 along with any additional sanction that may be warranted in the new

                 matter(s); (2) Fronczek shall pay restitution to the persons named in the

                 conditional plea agreement for a total of $113,980; (3) Fronczek shall pay

                 the costs of the disciplinary proceeding, excluding Bar Counsel and staff

                 salaries, within 30 days of receipt of the State Bar's bill of costs; (4)

                 Fronczek shall timely pay any final civil judgment issued against him with

                 regard to the events and circumstances pleaded to in paragraphs 36

                 through 41 of the conditional plea agreement; (5) if Fronczek should leave

                 the public sector and choose to return to private practice, he must notify

                 the State Bar and obtain a mentor, approved by the State Bar, who will

                 mentor him for a period of one year; and (6) Fronczek shall take four

                 additional CLE classes in the area of ethics and/or law practice

                 management.

                             Based on our review of the record, we conclude that the guilty

                 plea agreement should be approved. See SCR 113(1). We hereby impose a

                 two-year-and-six-month suspension, with two years stayed and six months

                 actual suspension, commencing on the date this order is filed.

                 Additionally, Fronczek must comply with all of the conditions in the plea




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e
                  agreement, as outlined above. The parties shall comply with the

                  applicable provisions of SCR 115 and SCR 121.1.

                                It is so ORDERED.




                                             /ita-‘-'94-43c     ,CA.
                                          Hardesty


                                                                       `g
                                                                       P         ,J.
                  Parraguirre                             Douglas
                         1

                                                                                 ,   J.
                  Cha                                      Saitta




                  Gibbons




                  cc: Chair, Southern Nevada Disciplinary Board
                       William B. Terry, Chartered
                       Bar Counsel, State Bar of Nevada
                       Kimberly Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A .7.e.